198 S.W.3d 177 (2006)
STATE of Missouri, Respondent,
v.
Frank J. STALLO, Appellant.
No. WD 65627.
Missouri Court of Appeals, Western District.
August 15, 2006.
Alan D. Seidel, Trenton, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Evan J. Buchheim, Office of Attorney General, Jefferson City, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and THOMAS H. NEWTON, Judge.

ORDER
Frank J. Stallo appeals the circuit court's judgment convicting him of a Class D felony of driving while intoxicated. We affirm. Rule 30.25(b).